                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

MARCELL FULTON                                                          PLAINTIFF

V.                            CASE NO. 3:18-CV-219-BD

SOCIAL SECURITY ADMINSTRATION                                         DEFENDANT

                                         ORDER

       Pending is Commissioner of the Social Security Administration’s Unopposed

Motion to Reverse and Remand. (Docket entry #15) For good cause shown, the

Commissioner’s motion (#15) is GRANTED. This case is remanded under sentence four

of 42 U.S.C. § 405(g), for further administrative action.

       IT IS SO ORDERED this 21st day of May, 2019.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
